Citation Nr: 9901868	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right patellofemoral 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to July 
1983.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected right patellofemoral 
syndrome above 10 percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veterans service connected right patellofemoral 
syndrome is manifested by occasional giving way and chronic 
pain that results in difficulty squatting and climbing 
stairs, and objective findings of tenderness of the 
patellofemoral joint upon palpitation, with slight weakness 
associated with pain upon strength testing, all equivalent to 
slight recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 10 
percent for right patellofemoral syndrome have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, Diagnostic Code 
5257, 5259 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The record reflects that, before his 
entry into service in 1983, the veteran had arthrotomy, 
removal of medial meniscus of the right knee, in April 1981.  
His right knee was examined prior to entering the service in 
March 1983 and he was found to be fully fit for duty.  In May 
1983, the veteran injured his right knee while crawling 
through a grenade course.  He complained of pain, locking and 
swelling of the knee.  Physical therapy did not improve his 
knee condition.  In June 1983, an Entrance Physical Standards 
Board Proceedings contained a diagnosis of bilateral rotatory 
instability of the knees.  He was medically discharged in 
July 1983. 

A September 1993 hearing officers decision granted service 
connection for a right knee condition, with a November 1993 
rating decision evaluating the right knee condition as right 
patellofemoral syndrome and 10 percent disabling.  Rating 
decisions subsequent to the November 1993 decision upheld the 
10 percent evaluation.
 
The veteran has appealed the assignment of a 10 percent 
rating for his service connected right knee condition, and 
contends that a higher rating is warranted.  He contends that 
he has chronic right knee pain with recurrent swelling of the 
knee.  He also contends that weight bearing on the knee is 
painful, with giving way and difficulty squatting and using 
stairs.  After a review of the records, the Board finds that 
the evidence does not support his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).
  
Service connected disabilities are rated in accordance with 
the VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 10 percent rating has been assigned under 
Diagnostic Code 5257.  Under 38 C.F.R. § 4.71a, knee 
impairment, involving recurrent subluxation or lateral 
instability, is rated 30 percent when severe, 20 percent when 
moderate, and 10 percent when slight.  Diagnostic Code 5257.  
The veteran reported during his March 1998 VA examination 
that he has giving way of the knee.  Upon examination, the VA 
physician noted tenderness on palpitation, and a slight 
weakness on strength testing of the quadriceps, which was 
characterized as a give way type of weakness associated with 
pain.  The Board finds that this evidence is consistent with 
no more than slight lateral instability of the right knee, 
and thus finds that a 10 percent rating under Diagnostic Code 
5257 is appropriate.   

As for other possible bases for a right knee disability, 
limitation of motion of the knee joint is rated under 
Diagnostic Codes 5260 (limitation of leg flexion) and 5261 
(limitation of leg extension).  The evidence in this case 
does not support a disability rating under these sections.  
The March 1998 VA examination revealed that the veterans 
range of motion was 0 degrees to 125 degrees flexion, with 
increased pain on motion.  The normal range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. Part 4, Plate II.  
A compensable rating for limitation of flexion requires 
limitation to 45 degrees, which is not shown or approximated 
in this case.  A compensable rating for limitation of 
extension under 5261 requires limitation to 10 degrees, which 
is also not shown or approximated in this case.

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), and 5262 (tibia and 
fibula, impairment of), are not applicable.  The presence of 
ankylosis of the right knee, dislocation of semilunar 
cartilage, or impairment of the tibia or fibula have not been 
demonstrated.  

As for evidence of genu recurvatum, under Diagnostic Code 
5263, the Board notes that the March 1998 VA examination 
report indicates that the veterans right knee has 5 degrees 
of recurvatum.  However, the record does not show that this 
is a manifestation of the service-connected patellofemoral 
syndrome.  Similarly, Diagnostic Code 5259 allows for a 10 
percent rating for symptomatic removal of semilunar 
cartilage.  As previously discussed, the veteran underwent a 
medial meniscectomy for a right knee injury prior to entering 
the service.  Non-service-connected disability cannot be used 
as a basis for assigning a disability evaluation for the 
service-connected disability.  See 38 C.F.R. § 4.14.  
Therefore, the Board does not see these diagnostic codes as a 
source of additional disability rating.  

In evaluating the veterans condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

The veterans present right knee condition has been most 
recently described in the March 1998 VA examination as 
patellofemoral syndrome right knee  status post-remote open 
medial meniscectomy.  The evidence shows that the most 
evident symptom has been chronic right knee pain, which has 
affected his weight bearing capacity and ability to squat or 
climb stairs.  The Board also finds that there is some 
instability and weakness in his right knee.  Additionally, 
the private treatment records from Dr. Greer, for the period 
of September to November of 1996 indicate that the veteran 
complained of constant knee pain, at times severe, aggravated 
during weight bearing activities, and with crepitance, 
occasional locking, buckling and swelling.  Direct palpation 
of the knee produced rather severe discomfort primarily over 
the medial joint line.  

The evidence provided by the VA examiner in March 1998, as 
well as previous medical records, suggest that the veteran 
has some loss of function due to pain.  The Board notes that 
the disabling manifestations of pain due to the service-
connected disability were taken into account by the rating 
under 5257.  Therefore, the Board will not assign an 
additional rating pursuant to these regulations.

Secondly, the evidence on record does not show that the 
veteran has degenerative arthritis, evidenced by X-ray 
findings, contemplated in § 4.59 and Diagnostic Code 5003, to 
warrant consideration pursuant to Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) and VAOPGCPREC 23-97 (7/1/97) (precedent 
opinion of the VA General Counsel) for a greater disability 
rating.  See also, Hicks v. Brown, 8 Vet. App. 417 (1995).  
In fact, the July 1995 X-ray evidence of his right knee 
revealed normal bone texture and structure, joint spaces 
maintained, and no significant abnormality.  

The 10 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
right knee.  The record does not establish a basis to support 
a higher rating under the Schedule.  Additionally, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for his right 
knee disability.  The record also does not show that the 
veterans right knee condition is so unusual as to markedly 
interfere with his employment.  The record does not show that 
his right knee disability has prevented or hindered any 
attempts to obtain gainful employment.  For the reasons noted 
above, the Board concludes that the impairment resulting from 
this disability is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.



ORDER

An increased rating above 10 percent for service connected 
right patellofemoral syndrome is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
